Citation Nr: 1820236	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from December 1967 to July 1970.  He is in receipt of a Purple Heart and Combat Infantryman Badge, both of which denote his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran cancelled his Board videoconference hearing scheduled for March 2018.  


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to automobile and adaptive equipment or for adaptive equipment       only have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails        to allege specific error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In March 2018, prior to the promulgation of a decision in the appeal, the Board was advised that the Veteran wanted to withdraw his appeal.  See VA Form 21-4138. As the Veteran has withdrawn his appeal concerning entitlement to automobile and adaptive equipment or for adaptive equipment only, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The claim for entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


